Citation Nr: 1519831	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.   

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status. 


REPRESENTATION

Veteran represented by:	Emmett O'Meara, Agent


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960 and from September 1960 to June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) from a decision dated in September 2009 by the Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected degenerative joint disease of the left knee is principally manifested by ankylosis of the left knee joint in slight flexion without objective evidence of left knee ankylosis in flexion between 10 and 45 degrees; left knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more; extension of the left knee limited 30 degrees or more; impairment or nonunion of the tibula or fibula; subluxation or instability of the left knee; lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination. 

2.  The Veteran's service-connected disabilities do not cause anatomical loss or loss of use of both feet or one hand and one foot or blindness in both eyes; and the Veteran is not shown to have been rendered bedridden or helpless as the result of his service-connected disabilities including degenerative joint disease of the left knee, bilateral hearing loss, and tinnitus; nor is he shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person due to service-connected disabilities.   

3.  The Veteran is not permanently housebound by reason of his service-connected disabilities and does not have a single disability rated as 100 percent disabling. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a 30 percent disability rating for the service-connected left knee degenerative joint disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5261 (2014). 

2.  The criteria for establishing entitlement to special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014). 

3.  The criteria for special monthly compensation based on being housebound due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in March 2009, prior to the initial adjudication of the claims.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Private treatment records from Kaiser Permanente have been associated with the file.  There is no indication that the Veteran has received any VA treatment for his service connected left knee disability.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in August 2011 to obtain medical evidence as to the nature and severity of the left knee disability and he underwent a VA audiometric examination in May 2011.  Reports of examination for housebound status or permanent need for regular aid and attendance dated in May 2011, February 2012, and February 2013 are associated with the claims file.    

The Board finds that the VA examinations are adequate for adjudication purposes.  The 2011 knee examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report is fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The reports of examination for housebound status or permanent need for regular aid and attendance dated in May 2011, February 2012, and February 2013 are fully descriptive and address the criteria necessary to effectively evaluate whether special monthly compensation based upon aid and attendance and housebound status is warranted.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Increased Rating for the Left Knee Degenerative Joint Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257 (other impairment of the knee), a 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

The Veteran asserts that a higher rating is warranted for the service-connected left knee disability.  A 10 percent rating is currently assigned under Diagnostic Code 5010, arthritis due to trauma, which is rated as degenerative arthritis under Diagnostic Code 5003.  The 10 percent rating was assigned based upon the findings of painful or limited motion of the left knee.    

The August 2011 VA examination report indicates that the diagnoses were degenerative joint disease of the left knee and ankylosis of the left knee.  On examination, the Veteran had flexion of the left knee from zero degrees to 55 degrees.  Extension of the left knee was zero degrees (full extension) to 45 degrees or greater.  There was no objective evidence of painful motion.  The examiner indicated that the Veteran had been bedridden for multiple years and his bilateral knees have ankylosed into a slightly flexed position.  The examiner noted that the Veteran had no active flexion in his left leg or knee with minimal active flexion the right.  There was functional impairment in the left knee manifested by less movement than normal, weakened movement, and interference with sitting, standing, and weightbearing.  There was tenderness and pain to palpation of the joint line and soft tissue of the knees.  Muscle strength testing in the left knee was 1/5 (knee flexion) and 0/5 (knee extension).  The examiner stated that she was unable to test instability of the knee.  It was noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner stated that the function in the left knee was so diminished, that amputation with prosthesis would equally serve the Veteran.  The examiner indicated that the severe arthritis of the left knee and muscle weakness prevented any active movement of the left knee.  The examiner noted that some of this weakness was secondary to multiple years of being bedridden with no exercise to strengthen the muscles.  The examiner indicated that regarding the left knee, the Veteran had no use of this joint and would be unable to stand or bend it in a sedentary position.  

Based upon a review of the evidence, the Board concludes that a 30 percent rating is warranted for the service-connected left knee disability under Diagnostic Code 5256.  The August 2011 VA examination report indicates that the left knee had passive flexion to 55 degrees, no active motion, and the left knee was ankylosed in slight flexion.  It was noted that the Veteran had severe arthritis of the left knee and muscle weakness which prevented any active movement of the left knee.  The examiner stated that some of the left knee weakness was secondary to the multiple years of being bedridden with no exercise to strengthen the muscles.  The Board notes that this medical evidence attributes some of the weakness in the left knee to being bedridden.  The medical evidence further shows that nonservice-connected disabilities and not the left knee disability alone causes the Veteran to be bedridden.  However, when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that all of the Veteran's left knee symptomatology can be attributed to the service-connected left knee degenerative joint disease.  The Board concludes that a 30 percent rating is warranted for the service-connected left knee disability under Diagnostic Code 5256 based upon the findings of the left knee ankylosed in slight flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  The claim for an increased rating is granted to that extent.  

The Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  The weight of the evidence does not show left knee ankylosis in flexion between 10 and 45 degrees or left knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Codes 5257 to 5260 do not provide disability evaluations in excess of 30 percent, so a higher rating is not possible under these diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 to 5260 (2014).   

Under Diagnostic Code 5261, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  In the present case, the evidence shows that the left knee extends from zero degrees (full extension) to 45 degrees or greater.  Thus, on this record, a disability evaluation in excess of 30 percent under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of extension of the left knee due to pain or other symptoms.  The VA examination report indicates that the Veteran has left knee extension to zero degrees.  There is no additional limitation of extension or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

There is no evidence of impairment of the tibula or fibula with nonunion and with loose motion requiring a brace.  Therefore, Diagnostic Code 5262 is not for application.  

In summary, the Board concludes that a 30 percent rating and no higher is warranted for the service-connected left knee disability, and the claim for a higher rating is granted to that extent.    

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board notes that a separate rating is not assigned under Diagnostic Code 5257 because there is no objective evidence of instability of the left knee in addition to the degenerative joint disease.  A separate compensable rating for limitation of extension pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period since there is extension of the left knee to zero degrees.  See VA examination dated in August 2011.  

In conclusion, affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating and no higher is warranted for the service-connected left knee degenerative joint disease for the appeal period under Diagnostic Code 5256.  38 C.F.R. §§ 4.3, 4.7.  The appeal is granted to that extent.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left knee disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's left knee disability reasonably describe and assess the Veteran's disability levels and symptomatology.  The Veteran's service-connected left knee disability is manifested primarily by weakness, ankylosis, limitation of motion, and pain, all of which are symptoms that are specifically addressed in the schedular rating criteria.  The level of severity of the Veteran's left knee disability is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  The diagnostic codes pertinent to rating a knee disability rate the knee disability based upon symptoms of limitation of motion, instability or subluxation, ankylosis, and dislocation or removal of knee cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  The manifestations of the service-connected left knee disability are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his left knee disability.  Thus, the Board finds that Rice is inapplicable. 

3.  Special Monthly Compensation Based Upon Aid and Attendance and Housebound Status. 

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a). 

Review of the record shows that service connection is in effect for left knee degenerative joint disease rated as 30 percent disabling; bilateral hearing loss rated as 10 percent disabling; and tinnitus rated as 10 percent disabling. 

The Veteran's combined total rating is 40 percent.  The Veteran has been assigned a special monthly pension based on the need for aid and attendance effective on January 30, 2013.  This determination was based upon consideration of nonservice-connected disabilities.  See 38 U.S.C.A. § 1521 (West 2014).  

However, as will be discussed, the Board finds that the weight of the evidence is insufficient to show that special monthly compensation is warranted, as the evidence does not show that the Veteran is so helpless as to need regular aid and attendance due to his service-connected disabilities. 

The medical evidence of record shows that the service-connected degenerative joint disease of the left knee causes loss of use of the left leg or foot, not loss of use of both feet, loss of use of one foot and one hand; or blindness.  See the August 2011 VA examination report.  The service-connected bilateral hearing loss and tinnitus are not shown to cause loss of use of both feet, loss of use of one foot and one hand; or blindness.  

The Veteran is not shown to have been rendered helpless as a result of his service-connected degenerative joint disease of the left knee, bilateral hearing loss, and tinnitus.  The more probative evidence shows that the service-connected disabilities do not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person. 

The weight of the evidence shows that the Veteran is in need of aid and attendance and is housebound due to nonservice-connected disabilities including cerebrovascular accident with hemiparesis, a non-healing abdominal wound, diabetes mellitus type II with peripheral neuropathy, deconditioning, and depression.  See the examinations for housebound status or permanent need for regular aid and attendance dated in May 2011, February 2012, and February 2013.  The April 2010 examination report indicates that the extreme left-sided weakness with moderate generalized weakness restrict the Veteran's activities and functions.  The February 2012 examination report indicates that the Veteran was bedbound due to the mesh in the abdomen which causes pain when the Veteran sits up and the mesh cannot be removed. 

On this record, the Board finds that the Veteran is not shown to be precluded from dressing or undressing himself, keeping himself clean and presentable, feeding himself, or attending to the wants of nature as the result of his service-connected disabilities alone.  The service-connected disabilities do not require the use of any special prosthetic or orthopedic appliances or cause mental or physical incapacity which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  The weight of the evidence does not show that the Veteran is unable to protect himself from the dangers and hazards incident to his daily environment without assistance due solely to his service-connected disabilities. 

Thus, on this record, the Board finds that the medical evidence is sufficient to show that the Veteran is not rendered so helpless as to need regular aid and attendance due to his service-connected disabilities.  There is no other medical opinion, private or VA, that is supportive of the Veteran's claim for special monthly compensation due to aid and attendance and housebound status. 

The Board finds that there is a fair preponderance of the evidence against the claim for entitlement to special monthly compensation based upon the need for aid and attendance, this claim is denied.  Therefore, reasonable doubt is not for application.

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Furthermore, as detailed above, the competent medical evidence does not show that the Veteran's service-connected disabilities resulted in the Veteran being housebound.  The evidence of record shows that the Veteran is housebound due to nonservice-connected disabilities.  

Therefore, the Veteran does not qualify for special monthly compensation by reason of being housebound due to service-connected disability, and this claim is denied.  


ORDER

A 30 percent disability rating for left knee degenerative joint disease strain is granted for the entire appeal period.  

Special monthly compensation based on the need for regular aid and attendance is denied.   

Special monthly compensation based on housebound status is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


